t c memo united_states tax_court ricky l spain petitioner v commissioner of internal revenue respondent docket no 15162-07l filed date ricky l spain pro_se heather d horton for respondent memorandum opinion gerber judge this matter is before the court on respondent’s motion for summary_judgment on the determination to file a notice_of_federal_tax_lien nftl and regarding whether a section penalty should be imposed on petitioner respondent seeks summary_judgment on the question of whether collection may proceed in accordance with a notice_of_determination sent to petitioner respondent made the determination to proceed to collect by filing an nftl covering petitioner’s and unpaid tax_liabilities petitioner seeks review of that determination under sec_6320 and sec_6330 the issues for consideration are whether respondent’s determination to proceed with collection was an abuse_of_discretion and whether a sec_6673 penalty should be imposed on petitioner background petitioner failed to file form sec_1040 u s individual_income_tax_return for the taxable years and respondent prepared and filed substitutes for returns under sec_6020 respondent then mailed notices of deficiency for those years to petitioner’s last_known_address petitioner did not appeal to this court from those notices and respondent assessed the income_tax deficiencies 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code when petitioner failed to pay the assessed deficiencies he was sent notice of respondent’s intent to levy petitioner requested a hearing before appeals but was not given one because he insisted on tape-recording the hearing respondent issued a notice_of_determination on date on date petitioner filed a petition with the court for review under sec_6330 in docket no 14090-02l while that case was pending in this court petitioner on date filed for bankruptcy under chapter of the bankruptcy code the bankruptcy proceeding was adjudicated and closed on date petitioner’s tax_liabilities were not discharged because he failed to file tax returns for the years in issue on date respondent filed a motion to remand the case at docket no 14090-02l to respondent’s appeals_office to provide petitioner with a sec_6330 administrative hearing sec_6330 hearing to discuss petitioner’s underlying tax_liabilities respondent’s motion was granted on date petitioner was afforded a sec_6330 hearing and he was given an opportunity to challenge his underlying tax_liability petitioner raised three issues the substitutes for returns respondent prepared should have been considered tax returns by the bankruptcy court the failure_to_file_penalty should be limited to dollar_figure and the notice_of_deficiency was improperly issued because it was sent to the wrong address respondent advised petitioner that his arguments had been rejected by the courts therefore according to the relevant authority respondent concluded that petitioner’s unpaid tax_liability had not been discharged in the bankruptcy proceeding the failure_to_file_penalty was appropriate and the notice_of_deficiency was properly issued because it was mailed to petitioner’s last_known_address on date respondent issued a supplemental notice_of_determination sustaining the intent to levy this court entered a decision in docket no 14090-02l that was agreed to by petitioner and respondent on date sustaining respondent’s determinations to proceed with the levy as of the date of the entry of decision petitioner owed the following amounts year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure on date respondent mailed notice of the nftl filing cdp_notice to petitioner’s last_known_address the nftl indicated that petitioner owed dollar_figure dollar_figure and dollar_figure for his and tax years respectively petitioner made a timely request for a sec_6320 hearing on date in which he stated that the lien was improper because taxes were not assessed in the notices of deficiency were mailed to the wrong address if at all petitioner did not receive the notices of deficiency the amount of the alleged assessment was significantly different from the amount determined on audit the penalties were inappropriate because petitioner acted in good_faith the interest amounts were inappropriate because they were caused by respondent’s errors and delays respondent did not notify petitioner within days after the nftl was executed and petitioner filed a bankruptcy petition before the nftl was filed on date settlement officer irma hernandez sent petitioner a letter stating that petitioner qualified for a face- to-face hearing with respondent’s appeals_office on date settlement officer beverly j prawl wrote to petitioner requesting that he call her within days to schedule the sec_6320 hearing her letter instructed petitioner to call during her office hours of a m to p m and in the event he reached her voicemail to leave a phone number where he could be reached during those hours the letter also indicated that 2the increased amounts over the deficiency determinations are likely attributable to accrued interest petitioner was eligible for a face-to-face hearing petitioner was notified that he was precluded from disputing the underlying tax_liability because he had a prior opportunity to dispute the liability a decision had been entered in tax_court and a notice_of_determination had been mailed by appeals furthermore petitioner was informed that he could not propose collection alternatives unless he submitted a collection information statement filed returns for tax years through and made estimated_tax payments for on date petitioner left ms prawl a voicemail message pincite a m petitioner reiterated his desire to resolve his issues in person and he stated that he was not available to speak by phone and instead left a number for his voicemail on date ms prawl left a voicemail message for petitioner apprising him that he was precluded from disputing the underlying tax_liability or proposing collection alternatives she also informed petitioner that he was not eligible for a face-to-face hearing unless he presented an issue that was not precluded she asked him to call back the next day during office hours and again requested that he leave his phone number if he reached her voicemail instead of calling during office hours petitioner faxed a letter to ms prawl after normal office hours on date in the letter petitioner restated his preference for a face-to-face hearing but acquiesced to a correspondence hearing in his letter petitioner did not raise any issue that was not precluded the following day ms prawl left a voicemail for petitioner requesting that he send any correspondence regarding the hearing by date she warned petitioner that a determination_letter would otherwise be issued on date ms prawl received a letter from petitioner in which he refused to agree to a correspondence hearing and again demanded a face-to-face hearing on date ms prawl obtained a copy of petitioner’s bankruptcy report ms prawl noted that the bankruptcy case had been closed on date on date respondent issued petitioner a notice_of_determination finding the filing of the nftl was appropriate the notice_of_determination also concluded that the cdp_notice was timely sent and that petitioner had no pending bankruptcy case at that time or at the time the cdp_notice was sent petitioner’s remaining arguments were not considered because he had a prior opportunity to dispute his tax_liability and was therefore precluded from raising those issues on date petitioner filed a petition with this court seeking review of respondent’s determination sustaining the filing of the nftl on date respondent moved for summary_judgment on the filing of the nftl and for the imposition of a sec_6673 penalty upon petitioner i motion for summary_judgment discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 if a taxpayer neglects or refuses to pay a tax owed after demand for payment the unpaid tax will be a lien in favor of the united_states upon all property and rights to property belonging to that person sec_6321 if the commissioner files a notice of that lien under sec_6323 the taxpayer must be notified of the filing in writing no more than business days afterwards sec_6320 upon request the taxpayer is entitled to an administrative review hearing before an impartial officer_or_employee of the appeals_office sec_6320 the hearing is conducted according to the procedures under sec_6330 d and e at the hearing the taxpayer may raise any relevant issue regarding the commissioner’s collection activities sec_6330 however if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had a prior opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues the taxpayer raised at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the determination if we have jurisdiction over the type of tax involved in the case sec_6330 122_tc_287 3for determinations made after date this court would have jurisdiction irrespective of the type of tax_liability involved pension_protection_act of publaw_109_280 120_stat_1019 130_tc_44 we review under an abuse_of_discretion standard when the underlying tax_liability is not in issue 114_tc_176 petitioner had a prior opportunity to dispute the underlying tax_liabilities at the sec_6330 hearing he was therefore precluded from disputing his underlying tax_liability at the sec_6320 hearing consequently we do not consider that issue id pincite under the abuse_of_discretion standard petitioner is required to show that respondent’s actions were arbitrary capricious or without sound basis in fact see knorr v commissioner tcmemo_2004_212 in making the determination to sustain the nftl filing respondent verified that there was compliance with all legal and procedural requirements respondent determined that the cdp_notice was timely sent and that there was no pending bankruptcy action that would have proscribed the filing of the nftl moreover petitioner’s underlying tax_liability was not discharged in the bankruptcy proceeding because he had not filed tax returns for the years in issue petitioner raised no other issues which respondent could have considered because petitioner was precluded from raising the issue of his underlying tax_liability petitioner did not propose any collection alternatives respondent’s issuance of the notice_of_determination was not arbitrary or capricious the determination was made after careful consideration of the issues properly raised by petitioner accordingly we hold that there was no abuse_of_discretion in determining to proceed with collection and respondent’s motion for summary_judgment will be granted ii sec_6673 penalty sec_6673 authorizes this court to impose a penalty not to exceed dollar_figure if a taxpayer took frivolous or groundless positions in a proceeding or instituted a proceeding primarily for delay a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir sicalides v commissioner tcmemo_1989_164 a taxpayer’s position is groundless when the only evidence he tries to support it with is evidence that he knows to be false 102_tc_596 petitioner claims that he is ready and willing to pay his correct_tax liability but that it was respondent who delayed resolution of the matter by refusing to grant him a face-to-face hearing petitioner stipulated this court’s earlier decision sustaining respondent’s determination to proceed with the levy at that point petitioner knew the correct amount of his tax_liability petitioner’s actions since then confirm that he is merely attempting to delay collection on brief petitioner claims for the first time that he was pressured into signing the decision document entered by this court and that he did not understand what he was agreeing to we are unconvinced by petitioner’s explanation petitioner did not take any_action to be relieved from the decision entered and did nothing until respondent filed the nftl in his request for an administrative hearing petitioner raised issues which he had already addressed in his previously resolved sec_6330 hearing and proceeding before this court he had already unsuccessfully claimed that his bankruptcy case prohibited respondent from taking collection action on his unpaid tax_liability and that he never received notices of deficiency for the years in issue yet he made exactly the same arguments again in his current challenge to respondent’s collection action petitioner also contended that the nftl filing was not sent timely because he received the notice on date petitioner’s argument is frivolous and groundless because the notice had been sent within the statutorily required 5-day period petitioner then deliberately impeded the scheduling of the sec_6320 hearing by contacting ms prawl outside her normal office hours petitioner also continued to demand a face-to-face hearing even after being informed that he was ineligible for such a hearing in further pursuit of delay petitioner filed a petition with this court after respondent issued a notice_of_determination in litigating his claim petitioner has continued the same pattern of presenting repetitive frivolous and groundless arguments in his petition petitioner asserted numerous affirmative defenses with the exception of his claim of discharge_in_bankruptcy petitioner has not presented arguments or evidence concerning any of the other allegations made either in his pleadings or the administrative or court proceedings petitioner claims that he should not be liable for the sec_6673 penalty because he acted in good_faith in that he believed that there was an error in the underlying tax_liability he distinguishes between income_tax and self-employment_tax claiming that the tax_liability reflected in the stipulated decision is entirely attributable to self-assessed self- employment_tax he argues that his correct income_tax was therefore zero and the filing of the nftl was thus inappropriate this position is also frivolous as there is no basis in law for making such a distinction petitioner has so far succeeded in delaying collection_of_taxes he has owed for as long as years despite stipulating a levy regarding his tax_liability years ago petitioner has attempted to forestall collection of that agreed liability using the same failed arguments we therefore hold petitioner is liable for a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
